Citation Nr: 1454801	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-26 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a dental disorder for compensation purposes.  

2.  Entitlement to service connection for a temporomandibular joint (TMJ) disorder, claimed as an upper and lower jaw condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1997 to October 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, denied service connection for any upper jaw condition and for any condition of the teeth and lower jaw.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing has been associated with the claims file.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this regard, while the Veteran initiated her claims as for a dental condition and an upper jaw condition, subsequent correspondence from the Veteran and her testimony at the July 2014 Board hearing indicate her intent to claim a TMJ disorder.  Therefore, in consideration of the holdings in Brokowski and Clemons, the Board has recharacterized the claims as reflected on the title page.

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The issue of service connection for a dental disorder for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.

The issue of entitlement to service connection for a TMJ disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At service entrance, Tooth 1, Tooth 16, Tooth 17, and Tooth 32 were missing. 

2.  The Veteran received routine dental and orthodontic treatment during active service, including treatment for carious teeth.  

3.  In November 1999, as part of in-service orthodontic treatment, Tooth 5, Tooth 12, Tooth 20, and Tooth 28 were extracted.  

4.  There was no dental trauma and/or disease during service resulting in bone loss of the maxilla or mandible.

5.  Compensation is not available for loss of teeth due to dental trauma, carious teeth, or residuals related thereof.  


CONCLUSION OF LAW

The criteria for establishing service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability. 

In the December 2009 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records, including dental treatment records, identified as relevant to the appeal have been obtained or otherwise submitted.  The Veteran has not been provided with a VA medical examination because the service dental records are sufficient medical evidence to decide the issue of service connection for a dental disorder for compensation purposes; therefore, no medical examination or medical opinion is needed to decide this issue.   

As such, the RO has provided assistance to the appellant as required as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.  


Service Connection Legal Criteria 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks service connection for a dental disorder.  Specifically, the Veteran testified during the July 2014 Board hearing that she experienced pain in her teeth and jaw during service and, as a result, underwent dental and orthodontic treatment.  The Veteran further indicated that the treatment involved multiple tooth extraction and has resulted in continued and persistent pain since service separation.  

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2014).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(b) (2014)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Further, VA's General Counsel has held that dental treatment of teeth, even extractions, during service is not tantamount to dental "trauma."  VAOPGCPREC 5- 97 (January 22, 1997).  

As mentioned above, the Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays, 5 Vet. App. 302.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2014).  38 C.F.R. § 3.381(a) (2014). 

In this case, service dental and medical records indicate that the Veteran's wisdom teeth (Teeth 1, 16, 17, and 32) were removed prior to service entrance.  In addition, the Veteran had a preexisting crown on Tooth #15. 

Service dental records further indicate that, in September 1999, the Veteran requested an orthodontic consultation due to diastema (defined as "a space between two adjacent teeth in the same dental arch."  See Dorland's Illustrated Medical Dictionary 511 (32nd ed. 2012)).  The September 1999 service orthodontic examination report indicates the Veteran's complaints of overbite, popping, and crepitus in the left TMJ.  Following evaluation, the service orthodontist indicated the Veteran presented with bimaxillary protrusion, lip incompetence with mentalis strain, a class II skeletal malocclusion, a class I right-sided and class II left-sided dental malocclusion, maxillary midline diastema, and a vertical maxillary excess.  The service orthodontist recommended extraction of Teeth 5, 12, 20, and 28, along with orthodontic braces to correct the Veteran's dental alignment.  Service dental records indicate that the Veteran underwent extraction of the four specified teeth in November 1999.  As such, the loss of teeth in service has been established.  

In addition to the above dental and orthodontic treatment, service dental records indicate the Veteran also underwent the following dental treatment: repair of a broken crown on Tooth 15 (October 1997); treatment for root sensitivity of Tooth 9 (beginning in August 1999); full gold metal crown placed on Tooth 15 (September 1999); and porcelain fused to metal crown placed on Tooth 15 (April 2000).  In addition, the Veteran received treatment for carious teeth while in service.  However, as mentioned above, treatable carious teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161 (2014).  38 C.F.R. § 3.381(a) (2014). 

The Veteran's extracted teeth do not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381 (replaceable missing teeth and treatable carious teeth are not disabilities for compensation purposes).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible from trauma, where the lost masticatory surface cannot be restored by suitable prosthesis, or due to disease other than periodontal disease or caries, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  The dental service treatment records do not show bone loss of the maxilla or mandible or a disease other than periodontal disease or caries.  Further, the Veteran has not advanced that she has any such loss due to trauma or disease in service.  Accordingly, she has not presented a service connection claim for which compensation may be granted.  Id. 

The Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In sum, the weight of the evidence shows that the loss of the Veteran's teeth did not result from loss of substance of the body of the maxilla or mandible from trauma, or from disease other than periodontal disease or caries.  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disorder for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, the Board has referred this issue for appropriate action.  


ORDER

Service connection for a dental disorder for compensation purposes is denied. 


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a TMJ disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

In this case, the Veteran has not been afforded a VA examination with respect to the claim of service connection for a TMJ disorder.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court has stated that there is a low threshold for determining when a medical examination in necessary, only requiring evidence that "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran contends service connection is warranted for a TMJ disorder as her current symptoms of pain, popping, grinding, and clicking began in service and have continued since service separation.  See July 2014 Board hearing testimony; see also March 2013 correspondence.  The Veteran further contends that her current symptomatology has caused a significant reduction in her quality of life, including difficulty opening her mouth, difficulty eating and chewing, and headaches.  Evidence of record contains a September 1999 service orthodontic examination report that reflects the Veteran's complaints of crepitus in the left TMJ and popping sensations; however, no TMJ disorder was diagnosed.  In addition, while a 2004 VA dental record noted the Veteran's recent maxillary surgery, the VA dentist indicated no TMJ dysfunction.  Therefore, the Board finds that a VA examination is needed to determine the current nature and etiology of the Veteran's complaints.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dental examination to determine the nature and etiology of any current jaw disorder, to include a TMJ disorder.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished, and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinion:

(1) Does the Veteran has a current jaw disorder, to include a TMJ disorder?

If the opinion is that the Veteran does has a current jaw disorder, the VA examiner should identify such disorder and make the following additional opinion:  

(2) Is it as likely as not (a 50 percent probability or greater) that the current jaw disorder began during service or is otherwise etiologically related to the Veteran's period of active service, to include the notations of TMJ crepitus and popping on the September 1999 service orthodontic examination?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  

2.  After completion of the above and compliance with the requested action has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


